DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Status of Claims
Applicant’s amendment of claims 1, 7, 8, 10 and 11 in “Claims - 12/04/2020” is acknowledged. This office action considers claims 1-12 pending for prosecution.
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Regarding claims 1, 10-11 the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. While the claims recite the new limitations” a temporary adhesive substance positioned in the pocket, the die temporarily inserted into the pocket and against the temporary adhesive substance which adheres to a bottom of the die and aids in temporarily retaining the die in the pocket, wherein the one or more layers are removed from the die and the sacrificial material surrounding the die without rounding the edges of the die, and then the die is removed from the pocket”  are not noted in the textual description, of the instant specification, and cannot be taken from the figures as instant specification.
The claims appears to be attempting to add the new limitations by adding modifier " temporary or temporarily”, to disclosure, that supported more generic limitation “adhesive or die or retaining", without description in the original specification or in any other part, brought new matters to the disclosure. Examiner understood "the description need not be in ipsis verbis [i.e., "in the same words"].  But these modifiers and/or and then the die is removed from the pocket are not noted in the textual description, of the instant specification, and cannot be taken from the figures as instant specification, one of the ordinary skill art, will not be able to construed these amended attributes/limitations. 
As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of 
Claims 2-9 and 12 are rejected under 35 U.S.C. 112 (a), because of their dependency status from claims 1 and 12 respectively.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
	Regarding claims 1, 10-11 the instant claims recites limitations wherein the metes and bounds of the claimed invention, in each of the claims, are vague and ill-defined, as a result of limitation “While the claims recite the new limitations” a temporary adhesive substance positioned in the pocket, the die temporarily inserted into the pocket and against the temporary adhesive substance which adheres to a bottom of the die and aids in temporarily retaining the die in the pocket, wherein the one or more layers are removed from the die and the sacrificial material surrounding the die without rounding the edges of the die”. It is not clear how in an apparatus claims “temporary/temporarily” attributes may possible be existed. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. For the purposes of evaluating the prior art, the Examiner assumes any feature as necessarily being appropriate.
Claims 2-9 and 12 are rejected under 35 U.S.C. 112 (b, because of their dependency status from claims 1 and 12 respectively.
Regarding claims 3 and 10 these are rejected under 35 U.S.C. 112 (b).
Applicant is advised that this action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (20; Fig 1; [0030]) = (element 20; Figure No. 1; Paragraph No. [0020]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stern, Jonathan Michael (US 20040140533 A1, of record; hereinafter Stern) in view of Sakamoto; Hajime et al., (US 20090077796 A1, of record; hereinafter Sakamoto).

    PNG
    media_image1.png
    478
    859
    media_image1.png
    Greyscale

Stern Figures 5 and 6
Regarding claim 1, Stern teaches an apparatus for removing one or more layers (figs 5->6) from a die (50) for an integrated circuit, the apparatus comprising (see the entire document; Fig 6 along with Figs 1-5, [0030-0036]; specifically, as cited below):
a pocket (20; Fig 1; [0030]) created in a sacrificial material (10), wherein the pocket substantially conforms to a shape of the die (50) such that when the die is inserted into the pocket, an edge of the die is contiguous with a wall of the pocket and a top surface of the die is coplanar (Fig 6) with a top surface of the pocket; and 
But, Stern does not expressly disclose “an adhesive substance positioned in the pocket”, and
“the die inserted into the pocket and against the adhesive substance which adheres to a bottom of the die and aids in retaining the die in the pocket, wherein the one or more layers are removed from the die and the sacrificial material surrounding the die without rounding the edges of the die”.  
However, in the analogous art, Sakamoto teaches a core substrate having a through hole adding an adhesive tape and attaching an electronic component to the adhesive tape inside the through hole ([Abstract]), wherein (Figs 10(A)-10(C); [0164]) 

    PNG
    media_image2.png
    288
    652
    media_image2.png
    Greyscale

Sakamoto Figure 10(C)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sakamoto’s adhesive layer 34 on Stern’s pocket (20), and thereby, the combination of (Stern and Sakamoto) will have an adhesive substance (Sakamoto 34) positioned in the pocket (Stern 20), since this inclusion, at least, makes possible to couple the IC chips 20A and 20B in the recess 32 and the adhesive 34 can suppress the behaviors of the IC chips 20A and 20B and maintain smoothness even after a heat history during a heat cycle and via hole formation (Tao [0258]).
The combination of (Stern and Sakamoto) further teaches “the die (Stern 50) inserted into the pocket (Stern 20) and against the adhesive substance which adheres to a bottom of the die and aids in retaining the die in the pocket, wherein the one or more layers are removed from the die and the sacrificial material surrounding the die without rounding the edges of the die (Stern Figure 5 -> Figure 6; [0036])”.  
Regarding claim 2, the combination of (Stern and Sakamoto) as applied to the apparatus of claim 1, but does not expressly disclose, wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep; while Stern discloses [0031] Recesses 20 are provided with a length and width slightly greater than that of the die and conventional photolithographic techniques are used to create recesses 20 as are well known in the art.
It is considered obvious to try all known solutions when there is a recognized need in the art (making the pocket the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep), there had been a finite number of identified (in fact one trial: more or less dimension as claimed), predictable (all permutations would be expected to work as the thinning process is already suggested) solutions to the recognized need and suggested by Stern, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E.  Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention that “wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep”.
Moreover, the instant specification contains no disclosure of either the critical nature of the claimed dimension i.e., “wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep” or of any unexpected results arising therefrom. Applicant has not disclosed that having wherein the pocket Stern 20) is no more than ten millimeters square and no more than five thousand microns deep value, solves any stated problem or is for any particular purpose. Where patentability is aid to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation “wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep” is not patentable over modified Stern (by Sakamoto).
Regarding claim 3, the combination of (Stern and Sakamoto) as applied to the apparatus of claim 1, Stern further teaches, wherein the pocket (20) is created by removing an amount of the sacrificial material.  
Regarding claim 4, the combination of (Stern and Sakamoto) as applied to the apparatus of claim 1, Stern further teaches, wherein the pocket is created by building up an amount of the sacrificial material around the die ([0030-0031]).  
Regarding claim 5, the combination of (Stern and Sakamoto) as applied to the apparatus of claim 1, Stern further teaches, wherein the sacrificial material (10) is a same material as the die (50, construed from [0030] as (10) is glass that comprises silicon similar to die).  
Regarding claim 6, the combination of (Stern and Sakamoto) as applied to the apparatus of claim 5, Stern further teaches, wherein the sacrificial material includes silicon (construed from [0030] as glass comprises silicon).  
Regarding claim 9, the combination of (Stern and Sakamoto) as applied to the apparatus of claim 1, Stern further teaches, (the apparatus) further including a base underlying and supporting the sacrificial material (Fig 6).  
Regarding claim 10, Stern teaches an apparatus for removing one or more layers (figs 5->6) from a die (50) for an for an integrated circuit, the apparatus comprising (see the entire document; Fig 6 along with Figs 1-5, [0030-0036]; specifically, as cited below):
a pocket (20; Fig 1; [0030]) created in a sacrificial material (10), wherein the sacrificial material is a same material as the die and includes silicon (50, construed from [0030] as (10) is glass that comprises silicon similar to die), and wherein the pocket substantially conforms to a shape of the die [0031]), such that when the die is inserted into the pocket, an edge of the die is contiguous with a wall of the pocket and a top surface of the die is coplanar with a top surface of the pocket (Fig 6); 
wherein the one or more layers are removed from the die and the sacrificial material surrounding the die without rounding the edges of the die (Figs 5->6).
But, Stern does not expressly disclose (Pocket 20) is no more than ten millimeters square and no more than five thousand microns deep; though Stern disclose :recesses 20 are provided with a length and width slightly greater than that of the die and conventional photolithographic techniques are used to create recesses 20 as are well known in the art”;
an adhesive substance positioned in the pocket, 
the die inserted into the pocket and against the adhesive substance which adheres to a bottom of the die and aids in retaining the die in the pocket, 
It is considered obvious to try all known solutions when there is a recognized need in the art (making the pocket the pocket (Stern 20) is no more than ten millimeters Stern, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E.  Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention that “wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep”. Moreover, the instant specification contains no disclosure of either the critical nature of the claimed dimension i.e., “wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep” or of any unexpected results arising therefrom. Applicant has not disclosed that having wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep value, solves any stated problem or is for any particular purpose. Where patentability is aid to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation “wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep” is not patentable over modified Stern (by Sakamoto).
Additionally, as indicated in claim rejection 1, Sakamoto teaches in (Figs 10(A)-10(C); [0164]) an adhesive material 34 is applied to the recess 32, and an IC chip 20 is mounted on the adhesive material 34.Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sakamoto’s adhesive layer 34 on Stern’s pocket (20), and thereby, the combination of (Stern and Sakamoto) will have an adhesive substance (Sakamoto 34) positioned in the pocket (Stern 20), since this inclusion, at least, makes possible to couple the IC chips 20A and 20B in the recess 32 and the adhesive 34 can suppress the behaviors of the IC chips 20A and 20B and maintain smoothness even after a heat history during a heat cycle and via hole formation (Tao [0258]).
The combination of (Stern and Sakamoto) further teaches “the die (Stern 50)  inserted into the pocket (Stern 20) and against the adhesive substance (Sakamoto 34) which adheres to a bottom of the die and aids in retaining the die in the pocket.
Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stern, Jonathan Michael (US 20040140533 A1, of record; hereinafter Stern) in view of Sakamoto; Hajime et al., (US 20090077796 A1, of record; hereinafter Sakamoto), and in further view of Moriceau, Hubert et al., (US 20050112847 A1, of record; hereinafter Moriceau). 
Regarding claims 7,8, the combination of (Stern and Sakamoto) as applied to the apparatus of claim 1, but does not expressly disclose, wherein the adhesive substance (34) is a wax substance, instead it teaches (Sakamoto [0186] epoxy resin); and wherein the wax substance is initially in an unsolidified state, and the die is maintained in a desired position and orientation within the pocket until the wax substance cools to a solidified state.  
On the other hand, in the analogous art, Moriceau teaches [0049] In the third practical case, the structure to be separated is obtained by non-molecular bonding of 
According to MPEP § 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the combination’s resin with functionally equivalent wax taught by Moriceau. Thus, inter alia, the limitation wherein the adhesive substance (34) is a wax substance “(as claimed in claim 7 and 8)” is not patentable over modified Stern (by Sakamoto and Moriceau).
Moreover, it is noted that it has been held that "Products of identical chemical composition cannot have mutually exclusive properties." See MPEP § 2112.01.II. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, because the modified Stern (by Sakamoto and Moriceau) wax which are the same materials as claimed would have the property “which  is initially in an unsolidified state, and the die is maintained in a desired position and orientation within the pocket until the wax substance cools to a solidified state”.
Regarding claim 11, Stern teaches an apparatus for removing one or more layers (figs 5->6) from a die (50) for an for an integrated circuit, the apparatus comprising (see the entire document; Fig 6 along with Figs 1-5, [0030-0036]; specifically, as cited below):
a pocket (20; Fig 1; [0030]) created in a sacrificial material by removing an amount of the sacrificial material, wherein the sacrificial material is a same material as the die(50, construed from [0030] as (10) is glass that comprises silicon similar to die), and wherein the pocket substantially conforms ([0031]) to a shape of the die such that when the die is inserted into the pocket, an edge of the die is contiguous with a wall of the pocket and a top surface of the die is coplanar with a top surface of the pocket (Fig 6);
wherein the one or more layers are removed from the die and the sacrificial material surrounding the die without rounding the edges of the die (Figs 5->6).
But, Stern does not expressly disclose (Pocket 20) is no more than ten millimeters square and no more than five thousand microns deep; though Stern disclose :recesses 20 are provided with a length and width slightly greater than that of the die and conventional photolithographic techniques are used to create recesses 20 as are well known in the art”;
a wax substance positioned in the pocket, 
wherein the wax substance is initially in an unsolidified state; the die inserted into the pocket and against the wax substance and maintained in a desired position and orientation within the pocket until the wax substance cools to a solidified state and adheres to a bottom of the die and aids in retaining the die in the pocket, wherein the 
It is considered obvious to try all known solutions when there is a recognized need in the art (making the pocket the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep), there had been a finite number of identified (in fact one trial: more or less dimension as claimed), predictable (all permutations would be expected to work as the thinning process is already suggested) solutions to the recognized need and suggested by Stern, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E.  Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention that “wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep”. Moreover, the instant specification contains no disclosure of either the critical nature of the claimed dimension i.e., “wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep” or of any unexpected results arising therefrom. Applicant has not disclosed that having wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep value, solves any stated problem or is for any particular purpose. Where patentability is aid to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the limitation “wherein the pocket (Stern 20) is no more than ten millimeters square and no more than five thousand microns deep” is not patentable over modified Stern.
Additionally, as indicated in claim rejection 10, Sakamoto teaches in (Figs 10(A)-10(C); [0164]) an adhesive material 34 is applied to the recess 32, and an IC chip 20 is mounted on the adhesive material 34.Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sakamoto’s adhesive layer 34 on Stern’s pocket (20), and thereby, the combination of (Stern and Sakamoto) will have a substance (Sakamoto 34) positioned in the pocket (Stern 20), since this inclusion, at least, makes possible to couple the IC chips 20A and 20B in the recess 32 and the adhesive 34 can suppress the behaviors of the IC chips 20A and 20B and maintain smoothness even after a heat history during a heat cycle and via hole formation (Tao [0258]).
On the other hand, in the analogous art, Moriceau teaches [0049] In the third practical case, the structure to be separated is obtained by non-molecular bonding of two wafers as shown in FIG. 4A. It is composed of a 200 mm diameter silicon wafer 8, bonded onto a glass wafer 9 that is also 200 mm diameter. Bonding is done using an adhesive substance 10 such as a glue (for example thermosetting under UV, cyanolite, etc.) a wax, a resin (for example an Apiezon resin) or a metal with a low melting point (for example gallium or a tin or indium alloy), or a non-adhesive substance. 
According to MPEP § 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the combination’s resin with functionally equivalent Moriceau. Thus, inter alia, the limitation wherein the adhesive substance (34) is a wax substance “(as claimed in claim 11)” is not patentable over modified Stern (by Sakamoto and Moriceau).
The combination of (Stern Sakamoto and Moriceau) further teaches wherein the wax substance is initially in an unsolidified state; the die inserted into the pocket and against the wax substance and maintained in a desired position and orientation within the pocket until the wax substance cools to a solidified state and adheres to a bottom of the die and aids in retaining the die in the pocket, because it is noted that it has been held that "Products of identical chemical composition cannot have mutually exclusive properties." See MPEP § 2112.01.II. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, because the modified Stern (by Sakamoto and Moriceau) wax which are the same materials as claimed would have the property “wherein the wax substance is initially in an unsolidified state; the die inserted into the pocket and against the wax substance and maintained in a desired position and orientation within the pocket until the wax substance cools to a solidified state and adheres to a bottom of the die and aids in retaining the die in the pocket”.
Regarding claim 12, the combination of (Stern Sakamoto and Moriceau) as applied to the apparatus of claim 11, Stern further teaches, wherein the sacrificial material (10) includes silicon (construed from [0030] as (10) is glass that comprises silicon).  
Response to Arguments
Applicant's arguments “Remarks - 12/04/2020 - Applicant Arguments/Remarks Made in an Amendment” filed with the “Amendment/Req. Reconsideration-After Non-Final Reject - 12/04/2020”, have been fully considered, but they are not persuasive, because of the following:
This Office Action found new ground(s) of rejection, necessitated by Applicant's substantial amendment of claims 1, 7, 8, 10 and 11 (therefore respective dependent claims), as those have substantially changed the scope of the inventions (see MPEP § 2163.06). 
Moreover, contrary to the Application’s assertion see “No new matter is introduced” (remarks on page 6), the new feature “a temporary adhesive substance positioned in the pocket, the die temporarily inserted into the pocket and against the temporary adhesive substance which adheres to a bottom of the die and aids in temporarily retaining the die in the pocket, wherein the one or more layers are removed from the die and the sacrificial material surrounding the die without rounding the edges of the die, and then the die is removed from the pocket” are not supported in the original disclosure and brought new matters to the disclosure that are being rejected under 35 U.S.C. 112 (a) as described in section 1, above. In the view of the above, request for acceptance of the amendment, is moot.   Applicant's other request for acceptance of the 
As, Applicant's other arguments, for dependent claims 2-9 and 12 are also based on the patentability of the independent claims 1, and 12, no further response is put forward. 
While the amendments as presented, do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application.  Examiner is available for an interview at Applicant's convenience at the number below should Applicant wish to discuss the case further. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (see section 1 supra, and MPEP § 2163.06). Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Conclusion
 THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                       
January 14, 2021